 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of the 15th day of
March, 2018 by and between LDRV HOLDINGS CORP., a Delaware corporation, LAZYDAYS
RV AMERICA, LLC, a Delaware limited liability company, LAZYDAYS RV DISCOUNT,
LLC, a Delaware limited liability company and LAZYDAYS MILE HI RV, LLC, a
Delaware limited liability company, (collectively, the “Borrowers”), LAZYDAYS
HOLDINGS INC., a Delaware corporation, LAZY DAYS’ R.V. CENTER, INC., a Delaware
corporation, LAZYDAYS RV AMERICA, LLC, a Delaware limited liability company and
LAZYDAYS LAND HOLDINGS, LLC, a Delaware limited liability company (collectively,
the “Guarantors”); and MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity
as administrative agent (the “Administrative Agent”) under the Credit Agreement
of even date herewith (as amended, modified, or restated from time to time, the
“Credit Agreement”) by and among the Borrowers, the Administrative Agent, the
“Lenders” and the “Issuing Bank” that are parties thereto. Hereafter, the
Guarantors and the Borrowers (together with any entities that become signatories
hereto in accordance with Section 7.04 of this Agreement) are each individually
referred to herein as an “Obligor” and collectively referred to as the
“Obligors” and the Administrative Agent, the Lenders and the Issuing Bank are
collectively referred to as the “Credit Parties.”

 

RECITALS

 

The Lenders have agreed to provide various credit accommodations to the
Borrowers in accordance with the terms of the Credit Agreement.

 

It is a condition precedent to the obligations of the Lenders to provide the
credit accommodations that each Obligor execute and deliver this Agreement.

 

The Obligors wish to fulfill such condition precedent and are executing and
delivering this Agreement to the Administrative Agent in order to induce the
Lenders to provide the requested credit accommodations.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. All defined terms used in this Agreement shall be capitalized. The
singular use of any defined term includes the plural and the plural use includes
the singular. Terms not otherwise defined herein shall have the definitions
provided to such terms in the Credit Agreement. In addition, the following terms
shall have the following meanings:

 

 

 

 

“Accession,” “Account,” “Account Debtor,” “As-Extracted Collateral,” “Chattel
Paper” “Commercial Tort Claim,” “Commodity Account,” “Commodity Contract,”
“Consumer Goods,” “Control,” “Deposit Account,” “Document,” “Electronic Chattel
Paper,” “Equipment,” “Farm Products,” “Fixtures,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Investment Property,” “Letter-Of-Credit
Right,” “Manufactured Homes,” “Payment Intangible,” “Proceeds,” “Promissory
Notes,” “Record,” “Securities Account,” “Securities Intermediary,” “Security
Entitlement,” “Software,” “Supporting Obligations,” and “Tangible Chattel Paper”
have the same respective meanings as are given to those terms in the Uniform
Commercial Code.

 

“Assigned Agreements” means collectively all agreements, leases, licenses, tax
sharing agreements, Swap Agreements and other contracts of an Obligor which are
material or necessary to the business, operations, or finances of such Obligor,
that are entered into by an Obligor from time to time including without
limitation (a) all rights of an Obligor to receive moneys due and to become due
under or pursuant to the Assigned Agreement, (b) all rights of an Obligor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
to the Assigned Agreement, (c) claims of an Obligor for damages arising out of
or for breach of or default under an Assigned Agreement, and (d) the rights of
an Obligor to terminate an Assigned Agreement, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder.

 

“Collateral” means collectively all of the tangible and intangible assets of an
Obligor, wherever located, whether now owned or hereafter acquired by such
Obligor, together with all substitutions therefor, and all replacements and
renewals thereof, and all Accessions and additions relating thereto, including
but not limited to the following tangible and intangible assets of each of the
Obligors: (a) Accounts, (b) Assigned Agreements, (c) Chattel Paper (including
Tangible Chattel Paper, Electronic Chattel Paper, or a hybrid thereof), (d)
Commercial Tort Claims, (e) Commodity Accounts, (f) Commodity Contracts, (g)
Deposit Accounts, (h) Documents, including certificates of title or ownership,
manufacturer statements of origin, certificates of origin, warehouse receipts,
bills of lading, and other documents of title, in each case with respect to
Vehicles and Units , (i) Equipment, (j) Fixtures, (k) General Intangibles,
including Patents, Trademarks, and Copyrights, internet domain names and
registration rights thereto, internet websites and the content thereof,
Contracts in Transit, and all goodwill, going concern value, market share,
public or private economic value, or any other rights and benefits attributable
to any Obligor or any business of any Obligor, (l) Goods, (m) Instruments, (n)
Intellectual Property, (o) Inventory (including Vehicles and Units), including
returned, rejected, or repossessed Inventory, rights of reclamation and stoppage
in transit with respect to Inventory, and whether such Inventory is in the
constructive, actual or exclusive occupancy or possession of an Obligor or of a
third party for an Obligor’s benefit, (p) Investment Property (excluding
Excluded Stock), (q) Letter-Of-Credit Rights, (r) Payment Intangibles, (s)
Pledged Debt, (t) Promissory Notes, (u) Software, (v) all Supporting
Obligations, (w) without limitation to any of the foregoing, all Manufacturer
Credits and Equity Balances, and (x) all Records relating or pertaining to any
of the foregoing, and all Proceeds and products thereof, including any Proceeds
from the sale or Disposition of any contract, Assigned Agreement, any agreement
with any Manufacturer, any franchise or franchise agreement, license or other
General Intangible, regardless of any limitation upon any Lien on any such
contract, agreement, franchise, license, General Intangible, or limitation on
the assignability of same.

 

2

 

 

“Contracts In Transit” means any right of any Obligor in (i) contracts in
transit relating to any Inventory that is a Vehicle or Unit (including any
Vehicle or Unit that has been sold, leased or otherwise disposed of by such
Obligor), (ii) any written or oral agreement of any finance company or other
Person to provide financing for, or to pay all or any portion of the purchase
price of any such Vehicle or Unit Inventory (including any Vehicle or Unit
Inventory that has been sold, leased or otherwise disposed of by such Obligor)
or (iii) any amount to be received under such contracts or agreements.

 

“Copyrights” means collectively all right, title and interest of an Obligor,
whether now owned or existing or hereafter acquired or arising, in and to all
copyrights, now existing or hereafter adopted or acquired, and all registrations
and recordings thereof, and all applications for any of the foregoing,
including, without limitation, registrations, recordings and applications in the
United States Copyright Office, together with (a) all goodwill of the business
to which any of the foregoing relates, (b) all renewals thereof, (c) all present
and future rights of the Obligor under all present and future license agreements
relating to any of the foregoing, whether the Obligor is licensee or licensor
thereunder, (d) all income, royalties, damages and payments now or hereafter due
or payable under any of the foregoing or with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (e) all present and future claims, cause of action and
rights to sue for past, present or future infringements thereof, (f) all rights
to (i) reproduce the copyrighted works, (ii) produce derivative works based on
the copyrighted works, (iii) distribute copies of the copyrighted works for sale
or other transfer of ownership or by rental, lease or lending, and (iv) display
the copyrighted works publicly, and (g) all rights corresponding thereto
throughout the world.

 

“Governing State” means the State of New York.

 

“Government Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

“Intellectual Property” means collectively all of each Obligor’s Copyrights,
Patents, and Trademarks, trade secrets, trade secret rights, know-how, customer
lists, processes of production, confidential business information, techniques,
formulas, and all other proprietary information.

 

“Manufacturer Credits” means collectively all rights of any of the Obligors to
any price protection, rebates, discounts, credits, factory holdbacks, incentive
payments, and other amounts which at anytime are due to any of the Obligors from
a Manufacturer or other vendor or supplier.

 

“Patents” means collectively all right, title and interest of an Obligor,
whether now owned or existing or hereafter acquired or arising, in, to, under or
by virtue of all patents and patent applications granted by or pending in the
United States Patent and Trademark Office in the name of the Pledgor, including,
without limitation, all of the inventions and improvements described or claimed
therein, together with (a) any reissues, divisions, continuations,
continuations-in-part, certificates of re-examination and extensions thereof,
(b) all present and future rights of the Obligor under all present and future
license agreements relating thereto, whether the Obligor is licensee or licensor
thereunder, (c) all income, royalties, damages and payments now or hereafter due
or payable to the Obligor thereunder or with respect thereto, including without
limitation, damages and payments for past, present or future infringements
thereof, (d) all present and future claims, causes of action, and rights to sue
for past, present or future infringements thereof, (e) all General Intangibles,
Proceeds and products related thereto, and (f) all rights corresponding thereto
throughout the world.

 

3

 

 

“Pledged Debt” means any Indebtedness for borrowed money from time to time owed
to an Obligor, including without limitation the Instruments and certificates
evidencing such Indebtedness and all interest, cash or other property received,
receivable or otherwise distributed in respect of or exchanged therefor.

 

“Secured Obligations” means collectively (a) all of the Obligations (including
without limitation all Loans (and the repayment of all principal and accrued
interest thereunder) and all Swap Obligations and all L/C Obligations), (b) all
duties and obligations of payment or performance of any Guarantor under or
arising from any Guaranty Agreements, (c) all obligations with respect to Bank
Products, and (d) all reasonable expenses and charges, legal and otherwise,
incurred by any Secured Party in collecting or enforcing any of the foregoing,
or in realizing upon or protecting any security thereof, including without
limitation, the security granted pursuant to this Agreement.

 

“Secured Parties” means collectively the Credit Parties, the Swap Providers, and
any Person that refinances the Loans, the Letters of Credit, the L/C Obligations
or Swap Obligations together with their successors and assigns as permitted by
the terms of the Credit Documents.

 

“Swap Provider” means collectively any Credit Party or Affiliate of a Credit
Party (regardless of whether such Swap Provider ceases to be a Credit Party or
Affiliate of a Credit Party after such Swap Agreement is entered into) that has
entered into or subsequently enters into a Swap Agreement from time to time with
a Loan Party for Swaps with respect to the Loans, the Letters of Credit, or any
of the other Obligations, but excluding, for the avoidance of doubt, any Swap
Agreement entered into by a Credit Party or its Affiliates after its Commitments
have been fully cancelled in accordance with the terms of the Credit Agreement
or after it has assigned all of its rights under the credit facilities
established by the Credit Agreement. The term Swap Provider does not include any
person other than a Credit Party or an Affiliate of a Credit Party.

 

“Trademarks” means collectively all right, title and interest of an Obligor,
whether now owned or existing or hereafter acquired or arising, in, to, under
and by virtue of all trademarks, trade names, corporate names, partnership
names, company names, business names, fictitious business names, trade styles,
service marks, package or product designs, trade dress, logos, other source of
business identifiers, and prints and labels on which any of the foregoing have
appeared or appear, now existing or hereafter adopted or acquired, and all
registrations and recordings thereof, and all applications for any of the
foregoing, including without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office, together with (a)
all renewals thereof, (b) all intellectual property of the Obligor and goodwill
of the business to which any of the foregoing relates, (c) all present and
future rights of the Obligor under all present and future license agreements
relating to any of the foregoing, whether the Obligor is licensee or licensor
thereunder, (d) all income, royalties, damages and payments now or hereafter due
or payable under any of the foregoing or with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (e) all present and future claims, causes of action and
rights to sue for past, present or future infringements thereof, (f) all General
Intangibles, Proceeds and products related thereto, and (g) all rights
corresponding thereto throughout the world.

 

4

 

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
and in effect from time to time in the Governing State.

 

“Units” means Inventory of the Borrowers consisting of recreational vehicles
and/or towables sold or leased by the Borrowers in the ordinary course of their
businesses.

 

“Vehicle” means Inventory of the Borrowers consisting of automobiles or trucks
(other than a recreational vehicle or towable), approved for highway use by any
state of the United States.

 

ARTICLE 2

SECURITY INTERESTS

 

Section 2.01. Grant of Security Interests. In order to secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
Collateral, whether now owned or existing or arising or acquired hereafter.

 

Section 2.02. Exclusions From Collateral And Security Interests. Notwithstanding
anything herein to the contrary, the term “Collateral” shall not include, and no
Obligor is pledging, nor granting a security interest in this Agreement in, any
of such Obligor’s right, title or interest in any license, contract, franchise
agreement or other agreement to which such Obligor is a party as of the date
hereof or any of its right, title or interest thereunder to the extent, but only
to the extent, that such a grant would, under the express terms of such license,
contract or agreement on the date hereof result in a breach of the terms of, or
constitute a default under, such license, contract, franchise or agreement
(other than to the extent that the other party to any such contract, franchise
or agreement has consented to the security interest to the Administrative Agent
or to the extent that any such term has been waived, or would be rendered
ineffective by the operation of Sections 9-406, 9-407, 9-408, 9-409 of the UCC
or any other applicable provisions of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Laws (including the Bankruptcy
Code) or principles of equity); provided, that (a) immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include and such Obligor shall be deemed to have granted a security
interest in, all such right, title and interest as if such provision had never
been in effect and (b) the foregoing exclusion shall in no way be construed so
as to limit, impair or otherwise affect the Administrative Agent’s unconditional
continuing security interest in and liens upon any rights or interests of an
Obligor in or to the proceeds of, or any monies due or to become due under, any
such license, contract or agreement. The granting by the Obligors of security
interests in and to their respective Intellectual Property is not to be
construed as an assignment of any Intellectual Property.

 

5

 

 

Section 2.03. Continuing Security. The Obligors and the Administrative Agent, on
behalf of the Secured Parties, hereby acknowledge and agree that the security
interests created hereby in the Collateral constitute continuing collateral
security for all of the Secured Obligations, whether now existing or hereafter
arising. Future advances are intended by the parties hereto to be secured by
such security interests.

 

Section 2.04. Priority. Each of the security interests granted by the Obligors
in accordance with this Agreement shall be perfected first priority security
interests, subject only to any Permitted Encumbrances which either by the prior
agreement of the Secured Parties or solely by operation of applicable Laws enjoy
a senior priority.

 

Section 2.05. No Obligations of Secured Parties For Accounts or Assigned
Agreements. Anything herein to the contrary notwithstanding, each of the
Obligors shall remain liable under each of its Accounts, Assigned Agreements and
other contracts and agreements to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Account or the terms of
such Assigned Agreements or other contracts or agreements. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto), Assigned
Agreement or other contract or agreement by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating to such Account, Assigned Agreement or other contract or
agreement pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Account (or any agreement giving rise thereto),
Assigned Agreement or other contract or agreement, to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), Assigned Agreement or other contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

Section 2.06. Collection of Accounts. The Administrative Agent hereby authorizes
the Obligors to collect the Accounts; provided, that the Administrative Agent
may curtail or terminate such authority at any time after the occurrence and
during the continuation of an Event of Default. If required by the
Administrative Agent at any time after the occurrence and during the
continuation of an Event of Default, any payments of Accounts, when collected by
the Obligors (a) shall be promptly (and in any event within one (1) Business
Day) deposited by the Obligors in a collateral account maintained under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Secured Parties, subject to withdrawal by the Administrative Agent for the
ratable accounts of the Secured Parties as provided in Section 5.08 of this
Agreement, and (b) until so turned over, shall be held by the Obligors in trust
for the Administrative Agent and the other Secured Parties, segregated from
other funds of the Obligors.

 

Section 2.07. Monitoring of Accounts. The Administrative Agent shall have the
right, but not the obligation, from time to time to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and the Obligors shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications. Upon the Administrative Agent’s reasonable request and at the
reasonable expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts. The Administrative Agent
in its own name or in the name of others may communicate with account debtors on
the Accounts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Accounts.

 

6

 

 

Section 2.08. Powers of Attorney For Perfection Purposes. Each Obligor hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Obligor any notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as any of the Secured Obligations (other than contingent indemnity
obligations that survive termination of the Credit Documents pursuant to the
stated terms thereof) remain outstanding, any Credit Document or Swap Agreement
is in effect, and until all of the Commitments shall have been terminated. In
the event for any reason the law of any jurisdiction other than the Governing
State becomes or is applicable to the Collateral of any Obligor or any part
thereof, or to any of the Secured Obligations, such Obligor agrees to execute
and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary to
preserve, protect and enforce the security interests of the Administrative Agent
under the Laws of such other jurisdiction (and, if an Obligor shall fail to do
so promptly upon the request of the Administrative Agent, then the
Administrative Agent may execute any and all such requested documents on behalf
of such Obligor pursuant to the power of attorney granted hereinabove).

 

Section 2.09. License of Intellectual Property. The Obligors hereby assign,
transfer and convey to the Administrative Agent, effective upon the occurrence
and during the continuance of any Event of Default, the nonexclusive right and
license to use all Intellectual Property owned or used by any Obligor that
relate to the Collateral and any other collateral granted by the Obligors as
security for the Secured Obligations, together with any goodwill associated
therewith, all to the extent necessary to enable the Administrative Agent to
use, possess and realize on the Collateral and to enable any successor or assign
to enjoy the benefits of the Collateral. This right and license shall inure to
the benefit of all successors, assigns and transferees of the Administrative
Agent and its successors, assigns and transferees, whether by voluntary
conveyance, operation of law, assignment, transfer, foreclosure, deed in lieu of
foreclosure or otherwise. Such right and license is granted without requirement
that any monetary payment whatsoever be made to the Obligors.

 

Section 2.10. Performance of Secured Obligations; Advances by Administrative
Agent. On the failure of any Obligor to perform any of the covenants and
agreements contained herein, the Administrative Agent may, at its sole option
and in its sole discretion, perform or cause to be performed the same and in so
doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security interest hereof or may be compelled to make
by operation of any applicable Laws. All of such sums and amounts so expended
shall be repayable by the Obligors promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Obligor, and no such advance or expenditure therefor, shall relieve the
Obligors of any default under the terms of this Agreement, the other Credit
Documents or any Swap Agreement. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Each Obligor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that so long as any of the Secured Obligations
(other than contingent indemnity obligations that survive termination of the
Credit Documents pursuant to the stated terms thereof) remain outstanding, any
Credit Document or Swap Agreement is in effect, and until all of the Commitments
shall have been terminated:

 

Section 3.01. Chief Executive Office; Books & Records; Legal Name; State of
Formation. As of the Closing Date, each Obligor’s chief executive office and
chief place of business are (and, if applicable, for the prior four months has
been) located at the locations set forth on the Collateral Information
Certificate provided by it to the Administrative Agent, and as of the Closing
Date each Obligor keeps its books and records at such locations. As of the
Closing Date, each Obligor’s exact legal name is as shown in this Agreement and
its state of incorporation or organization is as represented on its Collateral
Information Certificate. Except as contemplated by the Credit Agreement, no
Obligor has in the four (4) months preceding the Closing Date changed its name,
been party to a merger, consolidation or other change in structure or used any
tradename not disclosed on its Collateral Information Certificate.

 

Section 3.02. Location of Tangible Collateral. As of the Closing Date, the
location of all tangible Collateral owned by each Obligor consisting of personal
property is as shown on its respective Collateral Information Certificate
provided to the Administrative Agent.

 

Section 3.03. Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.

 

Section 3.04. Security Interest/Priority. This Agreement creates a valid first
priority security interest in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties in the Collateral (subject only to Permitted
Encumbrances) of such Obligor and, when properly perfected by filing or the
granting of Control to the Administrative Agent, shall constitute a valid first
priority, perfected security interest in such Collateral (subject, in the case
of Collateral a security interest in which is perfected by filing, to Permitted
Encumbrances), to the extent such security interest can be perfected by filing,
the granting of Control under the UCC or by filing an appropriate notice with
the United States Patent and Trademark Office or the United States Copyright
Office, free and clear of all Liens except for Permitted Encumbrances.

 

8

 

 

Section 3.05. Consents. Except for (a) the filing or recording of UCC financing
statements, (b) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (c) obtaining
Control to perfect the Liens created by this Agreement and/or (d) compliance
with the Assignment of Claims Act or comparable state law, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
(i) for the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor or (ii) for the perfection of such security interest or the
exercise by the Administrative Agent of the rights and remedies provided for in
this Agreement.

 

Section 3.06. Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber (as such term is used in the UCC).

 

Section 3.07. Accounts. With respect to the Accounts of the Obligors: (a) the
goods sold and/or services furnished giving rise to each Account are not subject
to any security interests or Liens except for Permitted Encumbrances, (b) each
Account and the Records of the applicable Obligor relating thereto are genuine
and in all material respects what they purport to be, (c) each Account arises
out of a bona fide transaction for goods sold and delivered (or in the process
of being delivered) by an Obligor or for services actually rendered (or in the
process of being rendered) by an Obligor, which transaction was conducted
substantially in the ordinary course of the Obligor’s business and was completed
substantially in accordance with the terms of any documents pertaining thereto,
(d) no Account of an Obligor is evidenced by any Instrument or Chattel Paper
unless such Instrument or Chattel Paper has been theretofore endorsed over and
delivered to, or submitted to the Control of, the Administrative Agent, (e) the
amount of each Account as shown on the applicable Obligor’s books and records,
and on all invoices and statements which may be delivered to the Administrative
Agent with respect thereto, is due and payable to the applicable Obligor and is
not in any way contingent; and (f) the right to receive payment under each
Account is assignable except in the case that the account debtor with respect to
such Account is a Governmental Authority, to the extent assignment of any such
right to payment is prohibited or limited by applicable Laws.

 

Section 3.08. Inventory. No Inventory of an Obligor is held by a third party
(other than an Obligor) pursuant to consignment or similar arrangement.

 

Section 3.09. Intellectual Property.

 

(a) Schedule 3.09(a) to this Agreement includes all Copyrights, Patents and
Trademarks of all of the Obligors.

 

9

 

 

(b) Except as set forth on Schedule 3.09(a), all Intellectual Property of each
Obligor listed on Schedule 3.09(a) is valid, subsisting, unexpired, enforceable
and has not been abandoned, and each Obligor is legally entitled to use each of
its tradenames.

 

(c) Except as set forth in Schedule 3.09(c) to this Agreement, none of the
Intellectual Property of the Obligors is the subject of any licensing or
franchise agreement.

 

(d) No judgment has been rendered by any Governmental Authority which would
limit or cancel any Intellectual Property of the Obligors.

 

(e) No action or proceeding is pending seeking to limit or cancel any
Intellectual Property of the Obligors, or which, if adversely determined, would
have a material adverse effect on the value of any such Intellectual Property.

 

(f) To the Obligors’ knowledge, all applications pertaining to the Intellectual
Property of each Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Intellectual Property have been duly
and properly filed and issued, and all of such Intellectual Property is valid
and enforceable.

 

(g) No Obligor has made any assignment or entered into any agreement in conflict
with the security interest of the Administrative Agent in the Intellectual
Property of each Obligor hereunder.

 

Section 3.10. Documents, Instruments and Chattel Paper. All Documents,
Instruments and Chattel Paper describing, evidencing or constituting Collateral
are, to the Obligors’ knowledge, complete, valid, and genuine in all material
respects.

 

Section 3.11. Equipment. With respect to each Obligor’s Equipment: (a) such
Obligor has good and marketable title thereto, (b) all such Equipment is in
normal operating condition and repair, ordinary wear and tear alone excepted
(subject to casualty events), and is suitable for the uses to which it is
customarily put in the conduct of such Obligor’s business; and (c) no Equipment
used in the conduct of such Obligor’s business is leased, except for
non-material items.

 

ARTICLE 4

COVENANTS

 

Each Obligor covenants that, so long as any of the Secured Obligations (other
than contingent indemnity obligations that survive termination of the Credit
Documents pursuant to the stated terms thereof) remain outstanding, any Credit
Document or Swap Agreement is in effect, and until all of the Commitments shall
have been terminated, such Obligor shall perform the following covenants:

 

10

 

 

Section 4.01. Perfection of Security Interests by Filing, Etc. Each Obligor
shall execute and deliver to the Administrative Agent and/or file such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary (a) to assure to the
Administrative Agent its security interests hereunder are perfected, including
(i) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC and any other personal property
security legislation in the appropriate state(s) or province(s), (ii) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office in the form of Exhibit 4.1(a)(ii)
attached hereto, (iii) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4.1(a)(iii) attached hereto and (iv) with regard
to Trademarks, a Notice of Grant of Security Interest in Trademarks for filing
with the United States Patent and Trademark Office in the form of Exhibit
4.1(a)(iv) attached hereto, (b) to consummate the transactions contemplated
hereby and (c) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem reasonably
necessary in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC, including, without limitation, any
financing statement that describes the Collateral as “all personal property” or
“all assets” of such Obligor or that describes the Collateral in some other
manner as the Administrative Agent deems necessary or advisable. Each Obligor
agrees to mark its books and records to reflect the security interests of the
Administrative Agent in the Collateral.

 

Section 4.02. Perfection of Security Interests by Possession. If (a) any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Tangible Chattel Paper or Supporting Obligation or
(b) if any Collateral shall be stored or shipped subject to a Document or (c) if
any Collateral shall consist of Investment Property in the form of certificated
securities, then the Obligors shall promptly notify the Administrative Agent of
the existence of such Collateral and deliver such Instrument, Chattel Paper,
Supporting Obligation, Document or Investment Property to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

 

Section 4.03. Perfection of Security Interests Through Control. If any
Collateral shall consist of Deposit Accounts, Electronic Chattel Paper,
Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, then the Obligors shall execute and deliver (and, with respect to any
Collateral consisting of a Securities Account or uncertificated Investment
Property, cause the Securities Intermediary or the issuer, as applicable, with
respect to such Investment Property to execute and deliver) to the
Administrative Agent all control agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purposes
of obtaining and maintaining Control of such Collateral. In the case of any
Collateral consisting of uncertificated Investment Property, not permit such
Investment Property to be certificated without the consent of the Administrative
Agent.

 

11

 

 

Section 4.04. Other Liens. Each Obligor shall defend its interests in the
Collateral against the claims and demands of all other parties claiming an
interest therein and keep the Collateral free from all Liens, except for
Permitted Encumbrances. Neither the Administrative Agent nor any Secured Party
authorizes any Obligor to, and no Obligor shall, sell, exchange, transfer,
assign, lease or otherwise dispose of the Collateral or any interest therein,
except as permitted under the Credit Agreement.

 

Section 4.05. Preservation of Collateral. Each Obligor (a) shall keep the
Collateral in good order, condition and repair in all material respects,
ordinary wear and tear excepted and (b) shall not use the Collateral in
violation of the provisions of this Agreement or, except to the extent that such
violation could not reasonably be expected to have a Material Adverse Change,
any other agreement relating to the Collateral or any policy insuring the
Collateral or any applicable requirement of applicable Laws, (c) shall not
permit any Collateral to be or become a fixture to real property or an accession
to other personal property unless the Administrative Agent has a valid,
perfected and first priority security interest for the benefit of the Secured
Party in such real or personal property; and (d) shall not, without the prior
written consent of the Administrative Agent, intentionally alter or remove any
permanent identifying symbol or number on its Equipment, other than in the
ordinary course of business.

 

Section 4.06. Changes in Structure or Location. No Obligor shall, without the
providing of fifteen (15) days prior written notice to the Administrative Agent
and without filing (or confirming that the Administrative Agent has filed) such
financing statements and amendments to any previously filed financing statements
as the Administrative Agent may require, (a) alter its legal existence or, in
one transaction or a series of transactions, merge into or consolidate with any
other entity, or sell all or substantially all of its assets, (b) change its
state of incorporation or organization, or (c) change its registered legal name.

 

Section 4.07. Inspection. Each Obligor shall allow the Administrative Agent or
its representatives to visit and inspect the Collateral as set forth in Section
5.13 of the Credit Agreement.

 

Section 4.08. Collateral Held by Warehouseman, Bailee, etc. If any Collateral is
at any time in the possession or control of a warehouseman, bailee or any agent
or processor of such Obligor, the Obligor shall (a) notify the Administrative
Agent of such possession, (b) notify such Person of the Administrative Agent’s
security interest for the benefit of the Lenders in such Collateral, (c)
instruct such Person to hold all such Collateral for the Administrative Agent’s
account subject to the Administrative Agent’s instructions and (d) obtain an
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

 

Section 4.09. Treatment of Accounts. The Obligors shall (a) not grant or extend
the time for payment of any Account, or compromise or settle any Account for
less than the full amount thereof, or release any person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, other
than as normal and customary in the ordinary course of an Obligor’s business and
(b) maintain at their principal places of business a record of Accounts
consistent with customary business practices.

 

12

 

 

Section 4.10. Covenants Relating to Inventory. Each Obligor shall: (a) maintain,
keep and preserve its Inventory in accordance with the terms of the Credit
Agreement, (b) comply with all reporting requirements set forth in the Credit
Agreement with respect to Inventory, and (c) if any of the Inventory is at any
time evidenced by a document of title, promptly notify the Administrative Agent
thereof and, upon the request of the Administrative Agent, deliver such document
of title to the Administrative Agent.

 

Section 4.11. Covenants Relating to Copyrights. Each Obligor shall: (a) employ
the Copyright for each material work with such notice of copyright as may be
required by law to secure copyright protection, (b) not do any act or knowingly
omit to do any act whereby any Copyright may become invalidated, (c) not do any
act, or knowingly omit to do any act, whereby any Copyright may become injected
into the public domain, (d) notify the Administrative Agent immediately if it
knows, or has reason to know, that any Copyright could reasonably be expected to
become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in any court or tribunal in the
United States or any other country) regarding an Obligor’s ownership of any such
Copyright or its validity, (e) take all reasonably necessary steps as it shall
deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each Copyright owned by an Obligor including, without
limitation, filing of applications for renewal where necessary, (f) promptly
notify the Administrative Agent of any material infringement of any Copyright of
an Obligor of which it becomes aware and, to the extent such Obligor reasonably
deems material to or economically desirable in the operation of such Obligor’s
business, take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement, and (g) not make any
assignment or agreement in conflict with the security interests in the
Copyrights of each Obligor established hereunder.

 

Section 4.12. Covenants Relating to Patents and Trademarks. Each Obligor shall:
(a) (i) continue to use each Trademark in order to maintain such Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under such Trademark,
(iii) employ such Trademark with the appropriate notice of registration, (iv)
not adopt or use any mark which is confusingly similar or a colorable imitation
of such Trademark unless the Administrative Agent, for the ratable benefit of
the Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark may become invalidated, (b) not do any act, or omit to do any act,
whereby any Patent may become abandoned or dedicated, (c) promptly notify the
Administrative Agent if it knows, or has reason to know, that any application or
registration relating to any Patent or Trademark may become abandoned or
dedicated, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court or
tribunal in any country) regarding an Obligor’s ownership of any such Patent or
Trademark or its right to register the same or to keep, maintain and use the
same, (d) whenever an Obligor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Obligor shall report such filing to the Administrative Agent and
the Secured Parties within five (5) Business Days after the last day of the
fiscal quarter in which such filing occurs. Upon request of the Administrative
Agent, an Obligor shall execute and deliver any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in any Patent
or Trademark and the goodwill and General Intangibles of such Obligor relating
thereto or represented thereby, (e) take all reasonably necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application, to
obtain the relevant registration and to maintain each registration of the
Patents and Trademarks, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability, (f) promptly
notify the Administrative Agent and the Secured Parties after it learns that any
Patent or Trademark included in the Collateral is infringed, misappropriated or
diluted by a third party and, to the extent such Obligor reasonably deems
material to or economically desirable in the operation of such Obligor’s
business, promptly sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark, and (g) not make any assignment or agreement in conflict with the
security interest in the Patents or Trademarks of any Obligor hereunder.

 

13

 

 

Section 4.13. New Patents, Copyrights and Trademarks. Each Obligor shall
promptly provide the Administrative Agent with (a) a listing of all
applications, if any, for new Copyrights, Patents or Trademarks (together with a
listing of the issuance of registrations or letters on present applications),
which new applications and issued registrations or letters shall be subject to
the terms and conditions hereunder, and (b) (i) with respect to Copyrights, a
duly executed Notice of Grant of Security Interest in Copyrights, (ii) with
respect to Patents, a duly executed Notice of Grant of Security Interest in
Patents, (iii) with respect to Trademarks, a duly executed Notice of Grant of
Security Interest in Trademarks or (iv) such other duly executed documents as
the Administrative Agent may request in a form acceptable to counsel for the
Administrative Agent and suitable for recording to evidence the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Copyright, Patent or Trademark which is the subject of such new application.

 

Section 4.14. Licensing of Intellectual Property. No Obligor shall license or
assign any of its Intellectual Property without the prior written consent of the
Administrative Agent, other than licenses to other Obligors.

 

Section 4.15. Commercial Tort Claims; Notice of Litigation. Each Obligor shall:
(a) promptly forward to the Administrative Agent written notification of any and
all Commercial Tort Claims of such Obligors, including, but not limited to, any
and all actions, suits, and proceedings before any court or Governmental
Authority by or affecting such Obligor or any of its Subsidiaries, and (b)
execute and deliver such statements, documents and notices and do and cause to
be done all such things as may be reasonably required by the Administrative
Agent, or required by Law, including all things which may from time to time be
necessary under the UCC to fully create, preserve, perfect and protect the
priority of the Administrative Agent’s security interests in any Commercial Tort
Claims.

 

14

 

 

Section 4.16. Status of Collateral as Personal Property. Each Obligor shall at
all times maintain the Collateral as personal property and not affix any of the
Collateral to any real property in a manner which would change its nature from
personal property to real property or a Fixture, unless the real property to
which the Collateral is to be affixed is owned by an Obligor and the
Administrative Agent has a first priority perfected lien on such real property.

 

Section 4.17. Regulatory Approvals. Each Obligor shall promptly, and at its
expense, execute and deliver, or cause to be executed and delivered, all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may reasonably request and as may
be required by law to acquire any Governmental Approvals or the consent,
approval, registration, qualification or authorization of any other Person
deemed necessary for the effective exercise of any of the rights under this
Agreement. Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, each Obligor shall take any
reasonable action which the Administrative Agent may reasonably request in order
to transfer and assign to the Administrative Agent, or to such one or more third
parties as the Administrative Agent may designate, or to a combination of the
foregoing, each Government Approval of such Obligor. To enforce the provisions
of this subsection, upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent is empowered to request the appointment of
a receiver from any court of competent jurisdiction. Such receiver shall be
instructed to seek from the Governmental Authority an involuntary transfer of
control of each such Governmental Approval for the purpose of seeking a bona
fide purchaser to whom control will ultimately be transferred. Each Obligor
hereby agrees to authorize such an involuntary transfer of control upon the
request of the receiver so appointed, and, if such Obligor shall refuse to
authorize the transfer, its approval may be required by the court. Upon the
occurrence and continuance of an Event of Default, such Obligor shall further
use its reasonable best efforts to assist in obtaining Governmental Approvals,
if required, for any action or transaction contemplated by this Agreement,
including, without limitation, the preparation, execution and filing with the
Governmental Authority of such Obligor’s portion of any necessary application
for the approval of the transfer or assignment of any portion of the assets
(including any Governmental Approval) of such Obligor. Because each Obligor
agrees that the Administrative Agent’s remedy at law for failure of such Obligor
to comply with the provisions of this Section would be inadequate and that such
failure would not be adequately compensable in damages, such Obligor agrees that
the covenants contained in this Section may be specifically enforced, and such
Obligor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants.

 

Section 4.18. Insurance. Each Obligor shall insure, repair and replace the
Collateral of such Obligor in a manner consistent with the requirements of the
Credit Agreement. All proceeds derived from insurance on the Collateral shall be
subject to the security interests of the Administrative Agent hereunder for the
ratable benefit of the Secured Parties.

 

Section 4.19. Covenants Relating to the Assigned Agreements.

 

(a) Each Obligor shall, at its expense, (i) furnish to the Administrative Agent
copies of all material notices, requests and other documents received by such
Obligor under or pursuant to the Assigned Agreements, and such other material
information and reports regarding the Assigned Agreements and (ii) upon the
reasonable request of the Administrative Agent, make to any other party to any
Assigned Agreement such demands and requests for information and reports or for
action as an Obligor is entitled to make thereunder.

 

15

 

 

(b) Without the prior written consent of the Required Lenders, no Obligor shall
(i) cancel or terminate any Assigned Agreement of such Obligor or consent to or
accept any cancellation or termination thereof; (ii) amend or otherwise modify,
in any material respect, any Assigned Agreement of such Obligor or give any
consent, waiver or approval thereunder; (iii) waive any default under or breach
of any Assigned Agreement of such Obligor; or (iv) take any other action in
connection with any Assigned Agreement of such Obligor, in each case which would
materially impair the value of the interest or rights of such Obligor thereunder
or which would materially impair the interests or rights of the Administrative
Agent.

 

ARTICLE 5

REMEDIES

 

Section 5.01. General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent and the Lenders shall
have, in addition to the rights and remedies provided herein, in the Credit
Documents, in any Swap Agreement or by applicable Laws (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the Uniform Commercial Code of the jurisdiction applicable to the
affected Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (a) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (b) dispose of
any Collateral on any such premises, (c) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (d) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(e) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Neither the
Administrative Agent’s compliance with any applicable Laws in the conduct of
such sale, nor its disclaimer of any warranties relating to the Collateral,
shall be considered to adversely affect the commercial reasonableness of such
sale. Each of the Obligors agrees that the repurchase of inventory by a
Manufacturer pursuant to a repurchase agreement with the Administrative Agent
shall be a commercially reasonable method of disposition, and that any sale of
Inventory by the Administrative Agent on behalf of the Secured Parties under a
Repurchase Agreement or the like shall not be deemed to be a transfer subject to
UCC §9-618 or any similar provision of any other applicable law, and each of the
Obligors waives any provision of such laws to that effect. In addition to all
other sums due the Administrative Agent and the Secured Parties with respect to
the Secured Obligations, the Obligors shall pay the Administrative Agent and
each of the Secured Parties all reasonable and actual documented costs and
expenses incurred by the Administrative Agent or any such Secured Party,
including, but not limited to, reasonable attorneys’ fees and court costs, in
obtaining or liquidating the Collateral, in enforcing payment of the Secured
Obligations, or in the prosecution or defense of any action or proceeding by or
against the Administrative Agent or the Secured Parties or the Obligors
concerning any matter arising out of or connected with this Agreement, any
Collateral or the Secured Obligations, including, without limitation, any of the
foregoing arising in, arising under or related to a case under the Bankruptcy
Code. To the extent the rights of notice cannot be legally waived hereunder,
each Obligor agrees that any requirement of reasonable notice shall be met if
such notice is personally served on or mailed, postage prepaid, to the Obligors
in accordance with the notice provisions of the Credit Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Administrative Agent and the Secured Parties shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by law, any Secured Party may
be a purchaser at any such sale. To the extent permitted by applicable law, each
of the Obligors hereby waives all of its rights of redemption with respect to
any such sale. Subject to the provisions of applicable Laws, the Administrative
Agent and the Secured Parties may postpone or cause the postponement of the sale
of all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, to the extent permitted by
Law, be made at the time and place to which the sale was postponed, or the
Administrative Agent and the other Secured Parties may further postpone such
sale by announcement made at such time and place.

 

16

 

 

Section 5.02. Remedies Relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, the
Administrative Agent shall have the right to enforce any Obligor’s rights
against any Account Debtors on such Obligor’s Accounts. Each Obligor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions of this
Section shall be solely for the Administrative Agent’s own convenience and that
such Obligor shall not have any right, title or interest in such Proceeds or in
any such other amounts except as expressly provided herein. To the extent
required by the Administrative Agent, each Obligor agrees to execute any
document or instrument, and to take any action, necessary under applicable law
(including the Assignment of Claims Act) in order for the Administrative Agent
to exercise its rights and remedies (or be able to exercise its rights and
remedies at some future date) with respect to any Accounts of such Obligor where
the account debtor is a Governmental Authority. The Administrative Agent and the
other Secured Parties shall have no liability or responsibility to any Obligor
for acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Obligor hereby agrees to indemnify the Administrative Agent and
the Secured Parties and their respective officers, directors, employees,
partners, members, counsel, agents, representatives, advisors and affiliates
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and reasonable attorneys’ fees suffered or incurred by
the Administrative Agent or the Secured Parties (each, an “Indemnified Party”)
because of the maintenance of the foregoing arrangements except as relating to
or arising out of the gross negligence or willful misconduct of an Indemnified
Party or its officers, employees or agents. In the case of any investigation,
litigation or other proceeding, the foregoing indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by an
Obligor, its directors, shareholders or creditors or an Indemnified Party or any
other Person or any other Indemnified Party is otherwise a party thereto.

 

Section 5.03. Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Obligor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interests of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.

 

Section 5.04. Nonexclusive Nature of Remedies. The failure by the Administrative
Agent or the Lenders to exercise any right, remedy or option under this
Agreement, any other Credit Document, any Swap Agreement or as provided by
applicable Laws, or any delay by the Administrative Agent or the Lenders in
exercising the same, shall not operate as a waiver of any such right, remedy or
option. Without limitation to the forgoing, each of the Obligors acknowledges
that it is not a beneficiary of, has no right to require the Administrative
Agent or any other Secured Party to enforce, any Repurchase Agreement. No waiver
hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the other
Secured Parties shall only be granted as provided herein. To the extent
permitted by law, neither the Administrative Agent, the other Secured Parties,
nor any party acting as attorney for the Administrative Agent or the other
Secured Parties, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Administrative
Agent and the other Secured Parties under this Agreement shall be cumulative and
not exclusive of any other right or remedy which the Administrative Agent or the
other Secured Parties may have.

 

17

 

 

Section 5.05. Retention of Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of the applicable
Laws of the relevant jurisdiction, accept or retain all or any portion of the
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

 

Section 5.06. Deficiency. In the event that the proceeds of any sale, collection
or realization (including but not limited to repurchase by a Manufacturer) are
insufficient to pay all amounts to which the Administrative Agent or the other
Secured Parties are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the reasonable and actual costs of collection and
the reasonable fees of any attorneys employed by the Administrative Agent to
collect such deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

Section 5.07. Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
rights or the Secured Obligations under this Agreement, under any other of the
Credit Documents or under any Swap Agreement.

 

Section 5.08. Application of Proceeds. After the occurrence of an Event of
Default (or after the Commitments shall automatically terminate prior to the
time of their natural expiration and the Loans (with accrued interest thereon)
and all other amounts under the Credit Documents (including without limitation
the maximum amount of all contingent liabilities under Letters of Credit) shall
automatically become due and payable in accordance with the terms of such
Section), any proceeds of the Collateral, when received by the Administrative
Agent, any of the Lenders or any Swap Provider in cash or its equivalent, will
be applied in reduction of the Secured Obligations in the order set forth in
Section 8.06 of the Credit Agreement, and each Obligor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such proceeds in the Administrative
Agent’s sole discretion, notwithstanding any entry to the contrary upon any of
its books and records.

 

18

 

 

ARTICLE 6

RIGHTS OF THE AGENT

 

Section 6.01. Power of Attorney. In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Administrative
Agent, on behalf of the Lenders, and each of its designees or agents, as
attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

Section 6.01.1. To demand, collect, settle, compromise, adjust and give
discharges and releases concerning the Collateral of such Obligor, all as the
Administrative Agent may reasonably determine in respect of such Collateral,

 

Section 6.01.2. To commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof,

 

Section 6.01.3. To defend, settle, adjust or compromise any action, suit or
proceeding brought with respect to the Collateral and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate,

 

Section 6.01.4. To receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor,
or securing or relating to such Collateral, on behalf of and in the name of such
Obligor,

 

Section 6.01.5. To sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes,

 

Section 6.01.6. To adjust and settle claims under any insurance policy relating
to the Collateral,

 

Section 6.01.7. To execute and deliver and/or file all assignments, conveyances,
statements, agreements, affidavits, notices and other agreements, instruments
and documents that the Administrative Agent may determine necessary in order to
perfect and maintain the security interests and Liens granted in this Agreement
and in order to fully consummate all of the transactions contemplated herein;

 

Section 6.01.8. To institute any foreclosure proceedings that the Administrative
Agent may deem appropriate;

 

Section 6.01.9. To execute any document or instrument, and to take any action,
necessary under applicable law (including the Federal Assignment of Claims Act)
in order for the Administrative Agent to exercise its rights and remedies (or to
be able to exercise its rights and remedies at some future date) with respect to
any Account of an Obligor where the account debtor is a Governmental Authority;
and

 

Section 6.01.10. To do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary in connection with the
Collateral.

 

19

 

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document or Swap
Agreement is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

Section 6.02. Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations or any portion thereof
and/or the Collateral or any portion thereof to a successor Administrative
Agent, and the assignee shall be entitled to all of the rights and remedies of
the Administrative Agent under this Agreement in relation thereto.

 

Section 6.03. The Administrative Agent’s Duty of Care. Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent and the other Secured Parties shall
be relieved of all responsibility for the Collateral upon surrendering it or
tendering the surrender of it to the Obligors. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral. In the event of a
public or private sale of Collateral in accordance with this Agreement, the
Administrative Agent shall have no obligation to clean-up, repair or otherwise
prepare the Collateral for sale.

 

Section 6.04. Administrative Agent to Hold Liens. The Administrative Agent has
been appointed by the Lenders and the Issuing Bank, pursuant to Section 9.07 of
the Credit Agreement, and by the Swap Providers, by their acceptance of the
benefits of this Agreement, to hold the Liens in and to the Collateral as their
administrative agent. The Obligors acknowledge and agree that the Administrative
Agent may hold all Liens in the Collateral granted hereunder or otherwise under
any of the Credit Documents as agent for all of the Secured Parties, whether by
filing, or by possession or Control of the Collateral or otherwise, and that all
documents, agreements and filings in the public record need not reference the
Secured Parties but may instead name and refer only to the Administrative Agent
in its capacity as such.

 

20

 

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

Section 7.01. Costs of Counsel. If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Administrative Agent employs
counsel to prepare or consider amendments, waivers or consents with respect to
this Agreement, or to take action or make a response in or with respect to any
legal or arbitral proceeding relating to this Agreement or relating to the
Collateral, or to protect the Collateral or exercise any rights or remedies
under this Agreement or with respect to the Collateral, then the Obligors agree
to promptly pay upon demand any and all such reasonable and actual documented
costs and expenses of the Administrative Agent and the other Secured Parties,
all of which costs and expenses shall constitute Secured Obligations hereunder.

 

Section 7.02. Continuing Agreement. This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect so long as
any of the Secured Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding, any Credit Document or Swap Agreement is in effect,
and until all of the Commitments shall have been terminated. Upon such payment
and termination, this Agreement shall be automatically terminated and the
Administrative Agent and the Lenders shall, upon the request and at the expense
of the Obligors, forthwith (a) release all of the Liens and security interests
granted hereunder, (b) authorize the filing of all UCC termination statements
and/or other documents reasonably requested by the Obligors evidencing such
termination and (c) return all Collateral in the possession of any Secured Party
to the owner thereof. Notwithstanding the foregoing all releases and indemnities
provided hereunder shall survive termination of this Agreement.

 

Section 7.03. Reinstatement Rights. This Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable and
actual costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by the Administrative Agent or any other
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

 

Section 7.04. Additional Obligors. The initial Obligors hereunder shall be the
Borrowers and the Guarantors that are signatories hereto on the date hereof.
From time to time subsequent to the date hereof, additional Persons may become
Obligors by executing a Counterpart in form and substance as Exhibit 7.04. Upon
delivery of any such Counterpart to the Administrative Agent, notice of which is
hereby waived by the other Obligors, each such Person shall be an Obligor and
shall be as fully a party hereto as if such Person were an original signatory
hereto. Each Obligor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Obligor hereunder, nor by any election of the Secured Parties not to cause any
Domestic Subsidiary of any of the Borrowers to become a Guarantor or an Obligor.
This Agreement shall be fully effective as to any Obligor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be an Obligor hereunder.

 

21

 

 

Section 7.05. Amendments; Waivers; Modifications. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.01 of the Credit Agreement.

 

Section 7.06. Successors in Interest. This Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the other Secured Parties, to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided, however, that none of the Obligors may assign its
rights or delegate its duties hereunder without the prior written consent of the
Lenders or the Required Lenders, as required by the Credit Agreement. To the
fullest extent permitted by law, each Obligor hereby releases the Administrative
Agent and each other Secured Party, each of their respective officers,
employees, agents and counsel and each of their respective successors and
assigns, from any liability for any act or omission relating to this Agreement
or the Collateral, except for any liability arising from the gross negligence or
willful misconduct of the Administrative Agent or such Secured Party or their
respective officers, employees, agents or counsel, in each case as determined by
a court of competent jurisdiction.

 

Section 7.07. Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.10 of the Credit Agreement.

 

Section 7.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which were so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

 

Section 7.09. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Agreement.

 

Section 7.10. Governing Law; Submission to Jurisdiction and Service of Process;
Waiver of Jury Trial; Venue. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE GOVERNING STATE.

 

Section 7.11. Severability. If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

Section 7.12. Entirety. This Agreement, the other Credit Documents and the Swap
Agreements represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to this Agreement,
the other Credit Documents, the Swap Agreements or the transactions contemplated
herein and therein.

 

22

 

 

Section 7.13. Survival. All representations and warranties of the Obligors
hereunder shall survive the execution and delivery of this Agreement, the other
Credit Documents and the Swap Agreements, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

 

Section 7.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE SECURED OBLIGATIONS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signatures begin on following page]

 

23

 

 

Borrowers’ Signature Page To Security Agreement:

 

  BORROWERS:     WITNESS/ATTEST: LDRV HOLDINGS CORP.,   a Delaware corporation  
      By: /s/ Maura L. Berney      Maura L. Berney,     Chief Financial Officer
        LAZYDAYS RV AMERICA, LLC,   a Delaware limited liability company        
By: LDRV Holdings Corp.,     a Delaware corporation,     Its Manager         By:
/s/ Maura L. Berney      Maura L. Berney,     Chief Financial Officer        
LAZYDAYS RV DISCOUNT, LLC,   a Delaware limited liability company         By:
LDRV Holdings Corp.,     a Delaware corporation,     Its Manager         By: /s/
Maura L. Berney      Maura L. Berney,     Chief Financial Officer        
LAZYDAYS MILE HI RV, LLC,   a Delaware limited liability company         By:
LDRV Holdings Corp.,     a Delaware corporation,     Its Manager         By: /s/
Maura L. Berney      Maura L. Berney,     Chief Financial Officer

 

[Signatures Continue on Following Page]

 

 

 

 

Guarantors’ Signature Page To Security Agreement:

 

  GUARANTORS:     WITNESS/ATTEST: LAZYDAYS HOLDINGS, INC,   a Delaware
corporation         By: /s/ Maura L. Berney      Maura L. Berney,     Chief
Financial Officer         LAZY DAYS’ R.V. CENTER, INC.,   a Delaware corporation
        By: /s/ Maura L. Berney      Maura L. Berney,     Chief Financial
Officer         LAZYDAYS LAND HOLDINGS, LLC,   a Delaware limited liability
company         By: LDRV Holdings Corp.,     a Delaware corporation,     Its
Manager         By: /s/ Maura L. Berney      Maura L. Berney,     Chief
Financial Officer

 

[Signatures Continue on Following Page]

 

 

 

 

Administrative Agent’s Signature Page To Security Agreement:

 

Accepted and agreed to as of the date first above written.

 

  MANUFACTURERS AND TRADERS TRUST   COMPANY, as Administrative Agent         By:
/s/ Brendan Kelly      Brendan Kelly,     Vice President

 

 

 

 

SCHEDULE 3.09(a)

 

Schedule of Copyrights, Patents and Trademarks of Obligors

 

TRADEMARKS

 

Description of Trademark  Application Number  Date of
Application  Registration Number  Date of Registration LAZY DAYS RV SUPERCENTER 
75-308,980  6/16/1997  2,275,234  12/6/2008 TIRE RE*NU  75-838,448  11/2/1999 
2,410,507  12/17/2010 TIRE RE-NU  75-876,388  12/20/1999  2,426,725  2/9/2011
CROWNCLUB  76-197,618  1/22/2001  2,727,766  6/20/2013 IF YOU LOVE RVING, THIS
IS HOME  77-853,083  10/20/2009  3,802,741  3/24/2016 LAZYDAYS RV CAMPGROUND 
77-863,161  11/2/2009  3,806,800  3/10/2016 LAZYDAYS  78-761,502  11/28/2005 
3,162,437  1/5/2017 BETTERRVING  85-192,242  12/7/2010  4,095,406  2/7/2012 EXIT
10  85-311,947  5/4/2011  4,195,595  8/21/2012 LAZYDAYS THE RV AUTHORITY 
86-058,812  9/9/2013  4,791,191  8/11/2015 LAZYDAYS AMERICA’S RV DESTINATION 
86-433,802  10/24/2014  4,894,235  2/2/2016 LAZYDAYS RV ACCESSORIES & MORE 
87-049,764  5/25/2016  5,244,134  7/18/2017 LAZYDAYS  87-049,827  5/25/2016 
5,258,823  8/8/2017

 

TRADEMARK APPLICATIONS

 

Description of Trademark  Application Number  Date of Application EXPERIENCE
MORE  87/626924  9/28/2017 LAZYDAYS  87/635454  10/5/2017 LAZYDAYSRV EXPERIENCE
MORE UP TO $7,000 MORE* IN BENEFITS*  87/626950  9/28/2017 LAZYDAYS RV
TRADESMART  87/635389  10/5/2017

 

COPYRIGHTS

 

Copyright No.  Description (Title) of
Copyright  Date of Copyright         PA0001650793  Driver Confidence Course
DVD.  09/11/2009 PA0001645819v  Driver Confidence Course Script  09/14/2009
TXu000305205  Lazydays accounting system  11/18/1987 TXu001575486  Lazydays
Driver Confidence Course – Class A  09/11/2007

 

 

 

 

EXHIBIT 4.1(a)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of March 15,
2018 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Obligors thereto (each an “Obligor” and
collectively, the “Obligors”) and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”) for the “Secured Parties”
referenced therein, whose address is located at One Fountain Plaza, 12th Floor,
Buffalo, New York 14203, Attention: Brendan Kelly, Vice President, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, and hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties a continuing security interest in and to, the copyrights
and copyright applications shown below:

 

COPYRIGHTS

 

Copyright No.  Description (Title) of
Copyright  Date of Copyright        

 

COPYRIGHT APPLICATIONS

 

Copyright Application No.  Description of Copyright
Applied For  Date of Copyright
Application        

 

 

 

 

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing
copyrights and copyright applications (i) may only be terminated in accordance
with the terms of the Agreement, (ii) is not to be construed as an assignment of
any copyright or copyright application, and (iii) the rights and remedies of the
Secured Parties with respect thereto are more fully set forth in the Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

This Notice may be executed in any number of counterparts, each of which were so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. It shall not be necessary in making proof of this
Notice to produce or account for more than one such counterpart.

 

  Very truly yours,             [Obligor]         By:     Name:     Title:      
    Address:              

 

Acknowledged and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,   as Administrative Agent    
                     By:     Name:     Title:    

 

 

 

 

EXHIBIT 4.1(a)(iii)

 

Form of

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of March 15,
2018 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Obligors thereto (each an “Obligor” and
collectively, the “Obligors”) and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”) for the “Secured Parties”
referenced therein, whose address is located at One Fountain Plaza, 12th Floor,
Buffalo, New York 14203, Attention: Brendan Kelly, Vice President, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, and hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties a continuing security interest in and to, the patents and
patent applications shown below:

 

PATENTS

 

Patent No.  Description of
Patent  Date of Patent        

 

PATENT APPLICATIONS

 

Patent Application No.  Description of Patent
Applied For  Date of Patent
Application        

 

 

 

 

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing patents
and patent applications (i) may only be terminated in accordance with the terms
of the Agreement, (ii) is not to be construed as an assignment of any patent or
patent application, and (iii) the rights and remedies of the Secured Parties
with respect thereto are more fully set forth in the Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

This Notice may be executed in any number of counterparts, each of which were so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. It shall not be necessary in making proof of this
Notice to produce or account for more than one such counterpart.

 

  Very truly yours,           [Obligor]             By:     Name:     Title:    
      Address:            

 

Acknowledged and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,   as Administrative Agent    
                     By:     Name:     Title:    

 

 

 

 

EXHIBIT 4.1(a)(iv)

 

Form of

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of March 15,
2018 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Obligors thereto (each an “Obligor” and
collectively, the “Obligors”) and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”) for the “Secured Parties”
referenced therein, whose address is located at One Fountain Plaza, 12th Floor,
Buffalo, New York 14203, Attention: Brendan Kelly, Vice President, the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon, and hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties a continuing security interest in and to, the trademarks
and trademark applications shown below:

 

TRADEMARKS

 

Description of Trademark   Application No.   Date of Application   Registration
No.   Date of Registration                  

 

TRADEMARK APPLICATIONS

 

Description of Trademark   Application No.   Date of Application          

 

 

 

 

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing
trademarks and trademark applications (i) may only be terminated in accordance
with the terms of the Agreement, (ii) is not to be construed as an assignment of
any trademark or trademark application, and (iii) the rights and remedies of the
Secured Parties with respect thereto are more fully set forth in the Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

This Notice may be executed in any number of counterparts, each of which were so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. It shall not be necessary in making proof of this
Notice to produce or account for more than one such counterpart.

 

  Very truly yours,           [Obligor]              By:     Name:     Title:  
        Address:            

 

Acknowledged and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,   as Administrative Agent    
                     By:     Name:     Title:    

 

 

 

 

EXHIBIT 7.04 TO

SECURITY AGREEMENT

 

[FORM OF] COUNTERPART

 

COUNTERPART (this “Counterpart”), dated as of [________], 20[__], is delivered
pursuant to Section 7.04 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement, dated as of March 15, 2018 (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time being the “Security
Agreement”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among LDRV HOLDINGS CORP., a Delaware
corporation, LAZYDAYS RV AMERICA, LLC, a Delaware limited liability company,
LAZYDAYS RV DISCOUNT, LLC, a Delaware limited liability company and LAZYDAYS
MILE HI RV, LLC, a Delaware limited liability company, LAZYDAYS HOLDINGS INC., a
Delaware corporation, LAZY DAYS’ R.V. CENTER, INC., a Delaware corporation, and
LAZYDAYS LAND HOLDINGS, LLC, a Delaware limited liability company and
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent. The
undersigned by executing and delivering this Counterpart hereby becomes an
Obligor under the Security Agreement in accordance with Section 7.04 thereof and
agrees to be bound by all of the terms thereof. Without limiting the generality
of the foregoing, the undersigned hereby:

 

(i) authorizes the Administrative Agent to add the information set forth on the
Schedules to this Counterpart to the correlative Schedules attached to the
Security Agreement;1

 

(ii) agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations and hereby grants a security interest
therein to the Administrative Agent for the ratable benefit of the Secured
Parties in order to secure the Secured Obligations; and

 

(iii) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

 

  [NAME OF ADDITIONAL OBLIGOR]                   By:     Name:     Title:  

 

 



1 The Schedule to the Counterpart should include copies of all Schedules that
identify collateral to be granted by the Additional Obligor.

 

 

 

